DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a method for manufacturing a fuel cell, classified in H01M 8/248.
II. Claims 9-11, drawn to a fuel cell, classified in H01M 8/0273.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the fuel cell as claimed can be made by another and materially different process, i.e. by printing.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Keiko Takagi on August 27, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-11, Group II, withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements (IDSs), submitted July 15, 2019 and February 10, 2020, have been received and considered by the Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 lines 8-10, it is unclear if crystallization will occur at the ±10°C of the crystallization temperature.  
In claim 1 lines 9 and10, it is unclear whether crystallization is required as a result of the phrase “to promote a crystallization of the thermoplastic resin”.  
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the components of the fuel cell structure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ikeda et al. (JP, 2014-120249).  
Regarding claim 1, Ikeda et al. teaches a method for manufacturing a fuel cell wherein a pair of separators are mutually bonded with a sealing member, the sealing member including a thermoplastic resin containing a crystalline polymer as an adhesive layer, the method for manufacturing the fuel cell comprising:
preparing a stack structure in which the sealing member (sealing member 40; para. [0020]) is disposed between the pair of separators (anode side separator 30a, cathode side separator 30c);
heating the stack structure at a melting point or higher of the thermoplastic resin (Admer ®; para. [0020]);
after heating, holding the stack structure in a temperature range of ±10°C of a crystallization temperature of the thermoplastic resin to promote a crystallization of the thermoplastic resin {the thermoplastic resin/Admer ® has a melting point of 140°C. The cell forming temperature is 145°C to 155°C.  One of ordinary skill in the art expects that the crystallization temperature of Admer ® will fall within the cell forming temperature.  Because Ikeda et al. teaches the stack structure having a sealing member including a thermoplastic resin that adheres the two separators to the sealing member as the instant invention; therefore, the instant limitation has been met.  Alternatively, it would have been obvious to one ®, by optimizing the crystallization temperature of the thermoplastic resin.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other set at 145 ° C. to 155 ° C; set at 145 ° C. to 155 ° C
after the holding, further cooling the stack structure (para. [0022]).  
Regarding claim 2, Ikeda at al. teaches a method for manufacturing the fuel cell, wherein the holding comprises holding the stack structure in the temperature range for at least one second (one of ordinary skill in the art can appreciate that as the fuel cell transitions through a temperature range that the temperature has been held for at least one second; paras. [0020] and [0022]). 
Regarding claim 3, Ikeda et al. teaches a method for manufacturing a fuel cell wherein the holding comprising holding the stack structure in the temperature range using a first cooling press (anode side separator 30a) (paras. [0019] and [0022]; Fig. 1).  
Regarding claim 4, Ikeda et al. teaches a method for manufacturing a fuel cell wherein the cooling comprising cooling the stack structure using a second cooling press (cathode side separator 30c) (para. [0022]; Fig. 1).  
Regarding claim 5, Ikeda et al. teaches a method for manufacturing a fuel cell wherein the heating comprising heating the stack structure using a hot press (Ikeda et al. teaches a fuel cell that is thermocompression bonded at a constant load in para. [0024]; the thermocompression bonding corresponds to the claimed hot press).
Regarding claim 6, because the method of manufacturing a fuel cell as taught by Ikeda et al. teaches that same heating as the claimed method, the same cooling as the claimed method and the same sealing members disposed between the pair of separators as the claimed method, one of ordinary skill in the art would expect that the crystallization in the holding forms a lamellar structure derived from the crystalline 
Regarding claim 7, Ikeda et al. teaches a method for manufacturing a fuel cell wherein the crystalline polymer includes an olefin-based thermoplastic polymer (para. [0016]).   
Regarding claim 8, Ikeda et al. teaches a method for manufacturing a fuel cell wherein the sealing member further includes a core layer (core layer 41), and the adhesive layers (skin layers 42) are disposed on both surfaces of the core layer (Fig. 1, paras. [0016] and [0023]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724